DETAILED ACTION
1. 	This Corrected Detailed Action replaces the Detailed Action mailed on 3/10/2021.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
3.	The terminal disclaimer filed on February 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,630,509 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
4.	The information disclosure statement(s) submitted on January 06, 2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
5.	Claims 1, 10, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Singh et al. (U.S. Patent Application Publication # 2016/0191374 A1) teach “In the EVPN implemented using PE routers 10 for a given EVI, each of PE routers 10 advertises the locally learned MAC addresses to other PE routers 10 using a BGP route advertisement, also referred to herein as a "MAC route" or a "MAC Advertisement route."”(Fig.1, Fig.4 Sajassi (“EVPN: Network Virtualization Solution for Next Generation DCs & DC Interconnect”, June 25-29, 2017) teaches MAC mass withdraw function (pages 49, 58), and Brissette et al. (U.S. Patent Application Publication # 2018/0309596 A1) teach “system and method that provides EVPN implicit aliasing by making a union of all MACs reachability information that can be correlated from packets received at a provider edge (PE) device for a given EVI (EVPN Instance) and ESI (Ethernet Segment Instance).”(Paragraph [0013]), fail to disclose: “the computer-implemented method comprising:
a) determining, by the one of the at least two provider edge devices (PE2), whether or not a MAC-learning condition is met; and
b) responsive to a determination that the MAC-learning condition is met, 
- performing EVPN aliasing-based advertising, by the one of the at least two provider edge devices (PE2), of an A-D/EVI route or an A-D/ESI route to the remote provide edge device (PE3), and
otherwise, responsive to a determination that the MAC-learning condition is not met, 
- suppressing, by the one of the at least two provider edge devices (PE2), an A-D/EVI route advertisement 2or an A-D/ESI route advertisement that would otherwise occur due to EVPN aliasing, such that the remote provider edge device (PE3) does not assume that the customer edge device (CE) is reachable via the one of the at least two provider edge devices (PE2).” Also, the examiner submits that 
Claims 2-9 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, Singh et al. (U.S. Patent Application Publication # 2016/0191374 A1) teach “In the EVPN implemented using PE routers 10 for a given EVI, each of PE routers 10 advertises the locally learned MAC addresses to other PE routers 10 using a BGP route advertisement, also referred to herein as a "MAC route" or a "MAC Advertisement route."”(Fig.1, Fig.4 @ 10A, Fig.5 @ 10A; Paragraph [0032]), in view of, Sajassi (“EVPN: Network Virtualization Solution for Next Generation DCs & DC Interconnect”, June 25-29, 2017) teaches MAC mass withdraw function (pages 49, 58), and Brissette et al. (U.S. Patent Application Publication # 2018/0309596 A1) teach “system and method that provides EVPN implicit aliasing by making a union of all MACs reachability information that can be correlated from packets received at a provider edge (PE) device for a given EVI (EVPN Instance) and ESI (Ethernet Segment Instance).”(Paragraph [0013]), fail to disclose: “the method comprising:
a)    determining, by the one of the at least two provider edge devices (PE2), whether or not a MAC-learning condition is met; and

- performing EVPN aliasing-based advertising, by the one of the at least two provider edge devices (PE2), of an A-D/EVI route or an A-D/ESI route to the remote provide edge device (PE3), and 
otherwise, responsive to a determination that the MAC-learning condition is not met,
- suppressing, by the one of the at least two provider edge devices (PE2), an A-D/EVI route advertisement or an A-D/ESI route advertisement that would otherwise occur due to EVPN aliasing, such that the remote provider edge device (PE3) does not assume that the customer edge device (CE) is reachable via the one of the at least two provider edge devices (PE2).” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 11 is also allowed by virtue of their dependency on claim 10.
Regarding claim 12, the best prior art found during the examination of the present, Singh et al. (U.S. Patent Application Publication # 2016/0191374 A1) teach “In the EVPN implemented using PE routers 10 for a given EVI, each of PE routers 10 advertises the locally learned MAC addresses to other PE routers 10 using a BGP route advertisement, also referred to herein as a "MAC route" or a "MAC Advertisement route."”(Fig.1, Fig.4 @ 10A, Fig.5 @ 10A; Paragraph [0032]), in view of, Sajassi (“EVPN: Network Virtualization Solution for Next Generation DCs & DC Interconnect”, June 25-29, 2017) teaches MAC mass withdraw function (pages 49, 58), and Brissette et al. (U.S. Patent Application Publication # 2018/0309596 A1) teach “system and method that provides EVPN implicit aliasing by making a union of all MACs reachability information that can be correlated from packets received at a provider edge (PE) device for a given EVI (EVPN Instance) and ESI (Ethernet Segment Instance).”(Paragraph [0013]), fail to disclose: “the control component being configured to:
1)    determine whether or not a MAC-learning condition is met; and
2)    responsive to a determination that the MAC-learning condition is met.
- perform EVPN aliasing-based advertising of [[
otherwise, responsive to a determination that the MAC-learning condition is not met,
- suppress an A-D/EVI route advertisement or an A-D/ESI route advertisement that would otherwise occur due to EVPN aliasing, such that the remote provider edge device (PE3) does not assume that the customer edge device (CE) is reachable via the one of the at least two provider edge devices (PE2).”
, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13-20 are also allowed by virtue of their dependency on claim 12.
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 13, 2021